DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15th, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-10, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “a distance between the user and the speaker is measured to display an image indicating information about the distance”.  It is unclear if displaying an image is a step of the method of claim 1, or if this portion is only describing the purpose of the measuring.  
Also, "a distance between the user and the speaker is measured to display an image indicating information about the distance" does not match the recitation of the other steps of the method.  All steps of the method should be recited in a similar fashion for consistency.  Since the previous steps were “displaying” and “outputting” (contingently) the following is suggested if applicant wishes to have displaying as a step of the method:

2) Use the following instead:
“measuring a distance between the user and the speaker;  and
displaying an image indicating information about the distance;”
Claim 19 is rejected in an analogous manner.
Claims 4, 5, and 7-10 are rejected as being dependent on the above.

Claim 13 states “further comprising a user front direction detection circuitry” it is unclear if this is the “user front direction detection circuitry” already mentioned.  

Claim 15 is dependent on claim 14, which is cancelled.  Thus, the scope of the claim is unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-11, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lester (US 20160119731 A1).

Regarding claim 1, Lester discloses an HRTF measurement method comprising: 
displaying, by an HRTF measurement device (see figures 2-5), an image (see figure 7) indicating a target direction (134) that a user is to face (paragraph [0045]); and 
in a case where a front direction (corresponding to 132 of figure 7) of the user and the target direction (136) are matched (end of step 310 of figure 6), outputting a measurement sound from a speaker (52 of figures 2-5) to measure an HRTF on a basis of a result of receiving the measurement sound through a microphone (114 of figures 2-5) mounted on an ear of the user (step 312 of figure 6, see paragraphs [0047]-[0048])
wherein an image indicating the front direction (132) of the user is displayed together with the image indicating the target direction (134, see figure 7); 
wherein the image indicating the target direction (134) is displayed using a position of the speaker as a reference position (paragraphs [0020], [0036]-[0037]);  
a distance between the user and the speaker is measured (distance is 121 of figure 4, represents initial reference position, when the user moves their head, the unit keeps track of relative movements to provide current measurement, paragraph [0024], “The generation unit 14 may continuously determine a position and orientation of the head region of the user 100 relative to a position and orientation of the sound generating device 52”, also see paragraphs [0036]-[0037], “target distance” of paragraph [0045]) to display an image indicating information about the distance (paragraph [0045], “The unit 16 may supply the display data to the display unit 22, such that the user is visually guided to modify his head region position and/or orientation 
wherein the distance and the target direction each have an arbitrary threshold (an arbitrary margin of error threshold, paragraph [0047], “In block 310, the operations of the blocks 304, 306 and 308 may be repeated until the position and orientation of the head region of the user 100 relative to the sound generating device 52 match a target azimuth angle, target elevation angle and target distance to within some margin of error”).  


Regarding claim 4, Lester discloses wherein the position of the speaker is displayed as the reference position to display the image indicating the target direction to the user (paragraphs [0020], [0036]-[0037]).

Regarding claim 5, Lester discloses wherein in a case where the target direction is out of a field of view of the user, an inducing image is displayed to induce the user in the target direction (arrows 136, paragraph [0045]).

Regarding claim 7, Lester discloses wherein the image indicating the target direction or the image indicating the front direction of the user is changed according to a difference between the front direction of the user and the target direction (134 moves on screen as head moves, paragraph [0045]).



Regarding claim 9, Lester discloses wherein an image to be displayed is different in a case where only the front direction of the user is matched to the target direction (tilt adjustment needed, rotation arrows 136 at top corners of displayed, paragraph [0045]), a case where only the tilt of a head of the user in the horizontal direction is matched to the target direction (only up/down/left right arrows 136 displayed, paragraph [0045]), and a case where both the front direction of the user and the tilt of the head of the user in the horizontal direction are matched to the target direction (no arrows 136 displayed, paragraph [0045]).

Regarding claim 10, Lester discloses wherein an image indicating a position of the user in vertical and lateral directions with respect to the speaker is displayed (arrows 136, paragraph [0045]).


Regarding claim 11, Lester discloses an HRTF measurement device (see figures 2-5) comprising: 
a display control circuitry (items 50 and 22 of figure 2, 126 of figures 3 and 4) which displays an image (see figure 7) indicating a target direction (134) that a user is to face (paragraph [0045]); and 

wherein the display control circuitry displays an image indicating the front direction of the user (132) together with the image indicating the target direction (134, see figure 7); 
wherein the display control circuity displays an image of the target direction (134) using a position of the speaker as a reference position (paragraphs [0020], [0036]-[0037]);
a user front direction detection circuitry (12 and 14 of figure 2, 118 of figure 5) which detects the front direction of the user on a basis of a detection result of a detection device (12 and 14 of figure 2, 118 of figure 5) which detects positions of the user and the speaker and a distance between the user and the speaker (distance 121 of figure 4, represents initial reference position, when the user moves their head, the unit keeps track of relative movements to provide current measurement, paragraph [0024], “The generation unit 14 may continuously determine a position and orientation of the head region of the user 100 relative to a position and orientation of the sound generating device 52”, also see paragraphs [0036]-[0037], paragraph [0045], “The unit 16 may supply the display data to the display unit 22, such that the user is visually target distance”)
wherein the distance and the target direction each have an arbitrary threshold an arbitrary margin of error threshold, paragraph [0047], “In block 310, the operations of the blocks 304, 306 and 308 may be repeated until the position and orientation of the head region of the user 100 relative to the sound generating device 52 match a target azimuth angle, target elevation angle and target distance to within some margin of error”).  


Regarding claim 13, Lester discloses further comprising a user front direction detection circuitry (14 of figure 2, 118 of figure 5) which detects the front direction of the user on a basis of an angle detection signal detected by a device mounted on the user (118 of figure 5, paragraph [0045]).

Regarding claim 16, Lester discloses further comprising a recording circuitry (44 of figure 2) which records information to specify the target direction (paragraph [0026]).

Regarding claim 17, Lester discloses wherein the information to specify the target direction is at least one of the target direction or a target angle which is an angle of the HRTF intended to be measured (paragraphs [0026]-[0028].

Regarding claim 18, Lester discloses wherein the information to specify the target direction includes a distance from the speaker to the user (target distance, paragraph [0045]).


Claim 19 is rejected in an analogous manner to claim 1 given the CRM of Lester, paragraph [0011].


Response to Arguments
Applicant's arguments filed January 15th, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654